DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Applicant is required to update the status of application S.N. 17/223,388, cited on page 1, lines 4-5, by indicating that it is now --US Patent number 11,246,052--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6 16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 20 of U.S. Patent No. 11,246,052. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 6 16, 19 and 20 of instant application represent broader version of re-arrangement of the claims 1, 17 and 20 of the Patent by eliminating the elements and their functions of the claims and are obvious variants of the patent claims.
Claims 2, 3, 7-15, 17 and 18 depend on claims 1 and 16 and are rejected accordingly. Moreover, US Patent No. 11,246,052 teaches the additional limitations of 2, 3, 7-15, 17 and 18 in claims 2-13, 17 and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al. (US 2020/0120518 [IDS]).
Regarding claim 1, Geng discloses (Fig. 1) a wireless communication method, comprising: 
receiving, by a terminal device, first configuration information (step 101: the terminal receives first information [0057-0059]), wherein the first configuration information comprises first measurement information for a first network and/or second measurement information for a second network (the first information may include quality threshold information, and the quality threshold information includes a signal quality threshold of the serving cell of the terminal and a signal quality threshold of the neighboring cell of the serving cell [0063]); wherein the first measurement information comprises a validity area range of measurement configuration, and the second measurement information comprises a validity area range of measurement configuration (The first information may include: cell information, time information, time length information m, measurement status indication information, and the like [0066]. The first information may include quality threshold information, and the quality threshold information includes a signal quality threshold of the serving cell of the terminal and a signal quality threshold of the neighboring cell of the serving cell, or the quality threshold information includes a threshold of a difference between signal quality of a beam of the servicing cell and signal quality of a beam of the neighboring cell [0063]); 
performing, by the terminal device, the cell measurement according to the first configuration information (step 102: the terminal measures signal quality of a beam of a first cell and signal quality of a beam of a second cell, and generate a first report based on the first information [0072]) when the terminal device is an idle state or an inactive state(measurement is started when the terminal enters  in the RRC idle mode or the RRC inactive mode [0084; 0093]). 

Regarding claim 16, Geng discloses a terminal device, comprising a processor and a transceiver, wherein 
the transceiver is configured to receive first configuration information (step 101: the terminal receives first information [0057-0059]), wherein the first configuration information comprises first measurement information for a first network and/or second measurement information for a second network (the first information may include quality threshold information, and the quality threshold information includes a signal quality threshold of the serving cell of the terminal and a signal quality threshold of the neighboring cell of the serving cell [0063]), wherein the first measurement information comprises a validity area range of measurement configuration, and the second measurement information comprises a validity area range of measurement configuration (The first information may include: cell information, time information, time length information m, measurement status indication information, and the like [0066]. The first information may include quality threshold information, and the quality threshold information includes a signal quality threshold of the serving cell of the terminal and a signal quality threshold of the neighboring cell of the serving cell, or the quality threshold information includes a threshold of a difference between signal quality of a beam of the servicing cell and signal quality of a beam of the neighboring cell [0063]);  and 
the processor is configured to perform cell measurement according to the first 7PCT/CN2019/073527 configuration information (step 102: the terminal measures signal quality of a beam of a first cell and signal quality of a beam of a second cell, and generate a first report based on the first information [0072]) when the terminal device is an idle state or an inactive state (measurement is started when the terminal enters  in the RRC idle mode or the RRC inactive mode [0084; 0093]). 

Regarding claim 20, Geng discloses (Figs. 1, 3 and 5) a network device (a first network device), comprising a processor (processor 503/303) and a transceiver (receiver 502/302 and transmitter 501/301), wherein
 10the transceiver is configured to send first configuration information (step 101: the terminal receives first information [0057-0059]), wherein the first configuration information is used for indicating a terminal device to perform cell measurement (step 102: the terminal measures signal quality of a beam of a first cell and signal quality of a beam of a second cell, and generate a first report based on the first information [0072])  wherein the terminal device is in the idle state or the inactive state (measurement is started when the terminal enters  in the RRC idle mode or the RRC inactive mode [0084; 0093]), and the first configuration information comprises first measurement information for a first network and/or second measurement information for a second network (the first information may include quality threshold information, and the quality threshold information includes a signal quality threshold of the serving cell of the terminal and a signal quality threshold of the neighboring cell of the serving cell [0063]);
wherein the first measurement information comprises a validity area range of measurement configuration, and the second measurement information comprises a validity area range of measurement configuration (The first information may include: cell information, time information, time length information m, measurement status indication information, and the like [0066]. The first information may include quality threshold information, and the quality threshold information includes a signal quality threshold of the serving cell of the terminal and a signal quality threshold of the neighboring cell of the serving cell, or the quality threshold information includes a threshold of a difference between signal quality of a beam of the servicing cell and signal quality of a beam of the neighboring cell [0063]).

Regarding claims 2 and 17, Geng discloses wherein the first measurement information comprises at least one type of the following information: 
a measurement frequency of the first network, a measurement bandwidth of the first network, a validity area range of measurement configuration, a cell list to be reported of the measurement configuration, a measurement quantity to be reported, and a threshold value for 15measurement reporting (The first information may include: cell information, time information, time length information m, measurement status indication information, and the like [0066]. The first information may include quality threshold information, and the quality threshold information includes a signal quality threshold of the serving cell of the terminal and a signal quality threshold of the neighboring cell of the serving cell, or the quality threshold information includes a threshold of a difference between signal quality of a beam of the servicing cell and signal quality of a beam of the neighboring cell [0063].).

Regarding claims 3 and 18, Geng discloses wherein the second measurement information comprises at least one type of the following information:
 a measurement frequency of the second network, a frequency band list in which the measurement frequency of the second network is located, a threshold value for evaluating cell 20signal quality, a maximum number of beams for evaluating cell signal quality, a time window for measurement, a subcarrier spacing of a synchronization signal block (SSB), an index set of SSBs to be measured, indication for acquiring a neighboring cell SSB index according to a serving cell SSB index, a validity area range of measurement configuration, a cell list to be reported of the measurement configuration, a measurement quantity to be reported, and a 25threshold value for measurement reporting (The first information may include: cell information, time information, time length information m, measurement status indication information, and the like [0066]. The time information may use to indicate a measurement start time, the time length information may be used to indicate measurement duration, and measurement status indication information may be used to indicate a measurement start status. For example, the measurement status indication information may indicate that measurement is started only when the terminal enters an RRC idle mode/ and RRC inactive mode [0071; 0084]. The first information may include quality threshold information, and the quality threshold information includes a signal quality threshold of the serving cell of the terminal and a signal quality threshold of the neighboring cell of the serving cell [0063]).

Regarding claim 7, Geng discloses wherein the measurement quantity to be reported is directed to 20at least one of a reference signal receiving power (RSRP), a reference signal receiving quality (RSRQ), and a signal to interference plus noise ratio (SINR) (0064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 5, 8-10, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. in view of Futaki (US 2014/0295847 [IDS]).
Regarding claims 4 and 19, Geng discloses all the claim limitations as stated above. Further, Geng discloses that the time information may be used to indicate a measurement start time, the time length information that indicates measurement duration. Geng does not expressly disclose second configuring a first timer that used for controlling validity of the first configuration information.
Futaki teaches a radio communication system in which a radio terminal obtains measurement information designated by a network in an idle state. More specifically, Futaki teaches notifying the radio terminal of a first configuration information related to obtainment of the measurement information in a first cell and a second cell. The radio terminal performs taking over the first configuration information and continuation of processing based on the first configuration information by means of a timer or a counter [Abstract, 0205].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Geng with the teaching of Futaki provide a system that continuous obtainment of the measurement information while the radio terminal moves between the cells of different RATs.

Regarding claim 5, Geng in view of Futaki discloses all the claim limitations as stated above. Further, Geng discloses wherein the validity area range of the measurement configuration is at least one of a cell list, a tracking area (TA) list, a radio access network (RAN) area list, a system information area list, and a validity area identity (ID) list (the terminal may measure signal quality of a beam of a cell based on a neighboring cell list sent by the first network device [0082]). In addition, Futaki teaches that the first configuration information comprises a logging target area of the measurement information that is indicated by a tracking area [0145-0147].

Regarding claim 8, Geng discloses all the claim limitations as stated above. Further Futaki teaches when moving to a cell of the different RAT that is a cell of the different type of system, UE stops the logged MDT. At this time, the UE does not report a log even when being in a RRC connected state. Meanwhile, the UE restarts the logged MDT when moving again to a cell that satisfies the predetermined condition [0026; 0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Geng with the teaching of Futaki provide a system that continuous obtainment of the measurement information while the radio terminal moves between the cells of different RATs.

Regarding claim 9, Geng discloses all the claim limitations as stated above. Further Futaki teaches that in the logged MDT, even when the UE moves from a cell having received configuration information to the logged MDT to a different cell, it is continued when a destination cell satisfies the predetermined conditions [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Geng with the teaching of Futaki provide a system that continuous obtainment of the measurement information while the radio terminal moves between the cells of different RATs.

Regarding claim 10, Geng discloses all the claim limitations as stated above. Further, Geng discloses that the first network device may send the first information to the terminal by using dedicated signaling or in a broadcast manner, where the dedicated signaling may be, for example, RRC connection reconfiguration signaling [0065. In addition, Futaki teaches that in the logged MDT, even when the UE moves from a cell having received configuration information to the logged MDT to a different cell, it is continued when a destination cell satisfies the predetermined conditions [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Geng with the teaching of Futaki provide a system that continuous obtainment of the measurement information while the radio terminal moves between the cells of different RATs.
Regarding claim 14, Geng discloses all the claim limitations as stated above. Further, Geng discloses wherein receiving, by the terminal device, the first 25configuration information comprises: receiving, by the terminal device, the first configuration information through RRC dedicated signaling or system broadcast information (0065). In addition, Geng discloses that the first network device may send the first information to the terminal by using dedicated signaling or in a broadcast manner, where the dedicated signaling may be, for example, RRC connection reconfiguration signaling [0065]. Furthermore, Futaki teaches that in the logged MDT, even when the UE moves from a cell having received configuration information to the logged MDT to a different cell, it is continued when a destination cell satisfies the predetermined conditions [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Geng with the teaching of Futaki to provide a system that continuous obtainment of the measurement information while the radio terminal moves between the cells of different RATs.

Regarding claim 15, Geng discloses all the claim limitations as stated above. Further, Geng discloses a first report from terminal (Fig. 1 step 103) includes signal quality of a first beam and a second beam [0087]. In addition, Futaki teaches a radio terminal is able to report measurement information even when moving between the cells of different radio access technologies (RATs), and collecting the measurement information in the radio station or in upper network that manages the radio station. As a result, it is possible to grasp a radio wave environment at a point and its adjacent area where the radio terminal moves between the cells of different RATs [0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Geng with the teaching of Futaki to provide coverage optimization and mobility optimization by taking into account the cells of a plurality of RATs [0092].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TANG et al.  (US 2020/0187033) discloses measurement reporting method and apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        November 19, 2022